Citation Nr: 1131305	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  09-45 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disorder to include as secondary to a service-connected lumbar spine disorder.
	
2.  Entitlement to service connection for a left hip disorder to include as secondary to a service-connected lumbar spine disorder.

3.  Entitlement to service connection for bilateral heel spurs to include as secondary to a service-connected lumbar spine disorder.

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for heart disease, to include as due to PTSD.

6.  Entitlement to an initial increased rating for bilateral hearing loss.

7.  Entitlement to an effective date earlier than February 25, 2008, for the award of a total rating for compensation based upon individual unemployability (TDIU).  

8.  Entitlement to an earlier effective date for Dependents' Educational Assistance (DEA) benefits pursuant to 38 U.S.C.A., Chapter 35.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1970 to October 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2009 (left knee, left hip, bilateral heels and hearing loss), April 2009 (PTSD and heart disorder) and July 2009 (earlier effective date claims) rating decisions by the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board notes that, on a number of occasions, the Veteran has asserted that he was injured by the Fayetteville VA medical center during a hernia repair.  Thus, the issue of entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 due to unintended residuals of a hernia repair has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The issues of entitlement to service connection for a bilateral heel spurs, PTSD and a heart disorder and entitlement to an initial increased rating for hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A left knee disorder is not etiologically related to service or to the service-connected lumbar spine disorder.

2.  A left hip disorder is not etiologically related to service or to the service-connected lumbar spine disorder.

3.  The Veteran met the necessary requirements for TDIU on February 25, 2008.

4.  The Veteran was not entitled to TDIU and thus was not eligible for Dependent's Education Assistance prior to February 25, 2008.


CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred or aggravated during active service, nor is it proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2010).

2.  A left hip disorder was not incurred or aggravated during active service, nor is it proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2010).

3.  An effective date earlier than February 25, 2008 for TDIU is not assignable.  38 U.S.C.A. §§ 5103, 5103A, 5110, 5111 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.159, 3.151, 3.155, 3.400(o) (2010).

4.  An effective date earlier than February 25, 2008 for a grant of Dependent's Education Assistance is not assignable.  38 U.S.C.A. § 3500, 3501, 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400, 3.807 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in pre-rating correspondence dated August 2008 of the information and evidence needed to substantiate and complete his claims, to include information regarding how disability evaluations and effective dates are assigned.  

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claims, and as warranted by law, providing VA examinations.  There is no evidence that any VA error in notifying or assisting the appellant reasonably affects the fairness of this adjudication.  Indeed, the appellant has not suggested that such an error, prejudicial or otherwise, exists.  Hence, the case is ready for adjudication.


Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997),; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits. Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (effective before and after October 10, 2006).  The Court has held that when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

Factual Background and Analysis-Left Knee and Left Hip Disorders

The Veteran contends that his left knee and his left hip disorders are due to his service-connected lumbar spine disorder.  The Board finds, however, that the preponderance of the evidence is against a finding in favor of the Veteran's claims.

The Veteran's service treatment records are silent as to any left knee or left hip disorder.  

The Veteran was examined in October 2008 in order to determine whether there was a relation between the Veteran's lumbar spine disorder and his left knee and left hip disorders.  The examiner noted that the Veteran's claims file was reviewed prior to his examination.  

During his examination, the Veteran stated that he experienced pain anterior and laterally in the left knee and pain laterally in the left hip.  The Veteran explained that his knee gave out about four years ago and gave out occasionally and that his hip pain started about one or two years ago.  The Veteran could not recall an injury which caused this pain.  After a physical examination of the Veteran, diagnoses of left knee strain and left hip strain were provided.  The examiner opined that the Veteran's left knee and left hip conditions were not associated with his service connected lumbar spine condition.  The examiner explained that this was due to the fact that the Veteran's knee problem began about four years ago and his hip problem began one to two years ago whereas his back problems began in the 1970s and that therefore it was more likely that the Veteran's knee and hip problems had another etiology.  

As noted above, in order to establish service connection, the evidence must demonstrate an in-service incurrence or aggravation of a disorder, a present disorder and a link between the two.  Service connection may also be established where a disorder is proximately due to a service-connected disorder.  In this case, the evidence fails to demonstrate either of the above.

Initially, the Board notes that the Veteran's service treatment records fail to show that a left knee or left hip injury was incurred during service.  Further, the Veteran's claims file does not contain a single medical opinion linking the Veteran's left knee or his left hip disorder with his service.  While the Veteran has been diagnosed with left knee and left hip strain and thus he is shown to have present disorder, the other two necessary requirements for direct service connection are simply not demonstrated.

Regarding the issue of secondary service connection, the Board finds that the competent medical evidence does not demonstrate that the Veteran's left knee or left hip disorder is due to his service-connected lumbar spine disorder.  The Veteran's October 2008 VA examiner, having reviewed the claims file, determined that, as it had only been a matter of years since the Veteran's knee and hip pain began, it was less likely than not that the Veteran's service connected back disorder was the cause of his left knee and left hip disorders and that it was likely that these disorders had a different etiology.  Further, the record contains no other medical evidence linking the Veteran's lumbar spine disorder with his present left knee strain or his left hip strain.

The Board notes that the Veteran has asserted his sincerely held belief that his left knee and left hip disorders are due to his spine disorder.  As a lay person, the Veteran is competent to report on that which he has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Moreover, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) it was held that a lay person can speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of etiology goes beyond a simple and immediately observable cause-and-effect relationship, and as such, the Veteran is not competent to render an opinion as to the etiology of either his left knee or his left hip disorder.

As the probative weight of the evidence is against a finding that either the Veteran's left knee disorder or his left hip disorder is related to either the Veteran's service or to his service-connected spine disorder.  The Veteran's claims must be denied.


Earlier Effective Date-Laws and Regulations

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on a claim for increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  An effective date for a claim for increase may be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year from the date of claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) and (2).

Additionally, under 38 C.F.R. § 3.155(a) (2010), the veteran or the representative can file an informal claim by communicating an intent to apply for one or more VA benefits.  The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific.  Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). 

The provisions of 38 C.F.R. § 4.16 provide that individual unemployability may be granted where there is one disability evaluated as 60 percent disabling, or two or more disabilities, one of which is 40 percent with a combined evaluation of 70 percent or more.  These percentage standards are set aside only in exceptional cases where there is an unusual factor of disability rendering the veteran unable to secure or follow a substantially gainful occupation.  Such cases are submitted to the Director of the Compensation and Pension Service for extraschedular consideration. 

Earlier Effective Date Claims-Factual Background and Analysis

The Veteran was granted a total disability rating for individual unemployability in July 2009, effective February 25, 2008.  

Individual unemployability may be granted where there is one disability evaluated as 60 percent disabling, or two or more disabilities, one of which is 40 percent with a combined evaluation of 70 percent or more.  In this case, the records show that the Veteran was 70 percent disabled from February 25, 2008 and that, prior to that time he had a combined total rating of 60 percent but no one disability was 60 percent disabling by itself.  Thus, February 25, 2008 was the first instance in which the Veteran was eligible for a total disability rating.  

Hence, it follows that an effective date prior to February 25, 2008 is not in order.  Therefore, the claim of entitlement to an effective date earlier than February 25, 2008, for a total disability evaluation based on individual unemployability due to service connected disorders must be denied.

Regarding the Veteran's claim for an earlier effective date for Dependents' Educational Assistance (DEA) benefits pursuant to 38 U.S.C.A., Chapter 35, an earlier effective date is not warranted.  The Veteran was awarded eligibility to Dependents' Educational Assistance effective February 25, 2008 in a July 2009 rating decision.  The effective date for DEA benefits was directly related to a finding that the Veteran was totally disabled based on individual unemployability due to service connected disorders.  The Veteran was found to be totally disabled effective February 25, 2008, thus this is the earliest date in which he was eligible for Chapter 35 benefits.  Accordingly, the Veteran's claim for an earlier effective date for Dependents' Educational Assistance (DEA) benefits pursuant to 38 U.S.C.A., Chapter 35 is denied.


ORDER

Service connection for a left knee disorder to include as secondary to a service-connected lumbar spine disorder is denied.
	
Service connection for a left hip disorder to include as secondary to a service-connected lumbar spine disorder is denied.

An effective date earlier than February 25, 2008, for the award of a TDIU is denied.

An earlier effective date for DEA benefits pursuant to 38 U.S.C.A., Chapter 35 is denied.


REMAND

Regarding the Veteran's claim for service connection for bilateral heel spurs, the Board notes that the Veteran was provided with a VA examination in October 2008.  At the end of the Veteran's examination, the examiner opined that the Veteran's bilateral heel spurs were less likely than not related to his service-connected lumbar spine disorder.  The examiner failed, however, to provide any rationale for this opinion.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  In this case, as no rationale was provided, the VA examination is deemed inadequate and the Veteran must be afforded a new foot examination.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007)  

Further, the Board notes that the issue of entitlement to service connection for PTSD was last adjudicated in a November 2009 statement of the case.  Since that time, the regulations related to the evidentiary requirements to establish PTSD have been revised and such revisions may pertain to the Veteran's claim.  38 C.F.R. § 3.304(f) (2010).  Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat veterans.  See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010).  Essentially, the amended version of 38 C.F.R. § 3.304(f)(3) eliminates the need for stressor corroboration in circumstances in which the claimed in-service stressor is related to "fear of hostile military or terrorist activity."

Notably, in a February 2005 examination for mental disorders other than PTSD, the Veteran explained that during his service he feared for his life.  In this regard the Board notes that, while the evidence of record may not have substantiated a claim for PTSD based on the old regulations, it is possible that the new regulations may help to establish such a claim.  
Thus, corresponding to the duty to assist, the RO should provide the Veteran with notice informing him of what medical and lay evidence is necessary to substantiate a service connection claim for PTSD.  Thereafter, the Veteran should be examined by a VA examiner who is to render an opinion as to whether the Veteran has PTSD, in accordance with the new revised regulations.

The Veteran contends that he has a heart disorder that is due to his PTSD.  As noted above, however, the Veteran is not presently service-connected for PTSD but the issue is presently being remanded.  The Board finds that the resolution of the Veteran's claim for PTSD could thus have an effect upon the Veteran's claim for service connection for a heart disorder.  Thus, a Board determination on this claim is not warranted until development and adjudication is completed regarding on the Veteran's PTSD claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  

Turning to the Veteran's claim for an initial increased rating for bilateral hearing loss, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) it was held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In this case, the Veteran's October 2008 QTC examiner failed to address the functional effects caused by the Veteran's hearing loss.

Thus, the Veteran must be afforded a new examination in order to determine the present severity of the Veteran's hearing loss to include the functional effects caused by a hearing disability. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send the Veteran a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes information as to what medical and lay evidence is needed to substantiate a service connection claim for PTSD and for a psychiatric disorder.  

2.  The AMC/RO should obtain and associate with the claims file any treatment records identified by the Veteran and recent VA treatment records.  Once the claims file is updated and reviewed, the AMC/RO should undertake any other development it determines to be warranted.

3.  Following the receipt of the records, the AMC/RO should schedule the Veteran for VA foot and psychiatric examinations.  The claims folder must be made available to each examiner to review.  

The appropriate examiner for each disorder must address whether it is at least as likely as not, i.e., is there a 50/50 chance, that the Veteran has

a) PTSD
b) Bilateral heel spurs

that is/are related to active duty service or proximately due to a service-connected disorder.

The RO is asked to provide the examiner with the new 38 C.F.R. § 3.304(f) regulation and the Veteran's psychiatric examiner is asked specifically to speak as to whether the Veteran may be diagnosed with PTSD as it is described in the newly amended regulation.  § 38 C.F.R. § 3.304(f).


If an examiner is unable to provide an opinion, that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examiner must specifically explain why the cause of any diagnosed disorder is unknowable.

A complete rationale for any and all opinions expressed must be provided.  
	
4.  If, and only if, the Veteran is found to have PTSD, the Veteran should be scheduled for a VA examination for a heart disorder.  The examiner must address whether it is at least as likely as not, i.e., is there a 50/50 chance, that the Veteran has a heart disorder which is related to either service or PTSD.  

If an examiner is unable to provide an opinion, that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examiner must specifically explain why the cause of any diagnosed disorder is unknowable.

A complete rationale for any and all opinions expressed must be provided.  
	
5.  The Veteran must be afforded an audiology examination to determine the current severity of his bilateral hearing loss and functional effects caused by that loss.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished, to include tests of pure tone thresholds and speech discrimination.  The examination report must fully describe the functional impairment and effects caused by the appellant's bilateral hearing loss.  The opinion provided must reference the relevant symptomatology and limitations.

6.  Thereafter, the RO or AMC should readjudicate the remanded issues on appeal.  If the claim any claim on appeal is denied, a supplemental statement of the case must be issued, and the Veteran and his representative offered an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


